Citation Nr: 1732815	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  06-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a disability manifested by blood in the stool.

3.  Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file. In April 2009, the Board remanded the case to the RO for additional development.  An August 2011 Board decision denied service connection for GERD and for a disability manifested by blood in the stool and determined that new and material evidence had been received to reopen a claim of service connection for residuals of a right foot injury; the Board then remanded the reopened claim to the RO for additional development and de novo review.  The right foot claim was again remanded in December 2012 for additional development.

Meanwhile, the Veteran appealed the unfavorable portion of the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated the Board's August 2011 decision as to the matters relating to GERD and a disability manifested by blood in the stool, and remanded those matters to the Board for additional proceedings consistent with the Memorandum Decision.  

Thereafter, the Board remanded all three matters to the RO for additional development in December 2013, July 2014, March 2015, November 2015, and September 2016.  

The issue of residuals of a right foot injury is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  GERD was not manifested in service, and there is no competent evidence that such disability is related to an event, injury, or disease in service.

2.  A disability manifested by blood in the stool was not manifested in service, and there is no competent evidence that such disability is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Service connection for a disability manifested by blood in the stool is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duty to notify was satisfied by a letters dated in February 2005 and August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the hearing before the undersigned, the Veteran was advised of the criteria governing service connection, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's service treatment records (STRs) and identified and available pertinent postservice treatment records have been secured.  In addition to those private treatment records successfully associated with his claims filed, the Veteran had identified records from Drs. S.P, J.O., and J.M. as pertinent to his claims.  (See, e.g., August 2011, March 2015, and November 2015 Board remands.)  Two attempts to contact Dr. S.P. were returned with notes that the Veteran was never seen.  Dr. J.O. did not respond.  The Veteran did not provide releases for Dr. J.M. (despite the Board's November 2015 remand to provide him additional time to do so.)   

Additionally, the Veteran had previously identified private treatment records from a former employer, Magma Copper Company (MCC), as pertinent to the claims decided herein.  In May 2009, pursuant to the Board's April 2009 remand, VA requested that he provide releases for VA to obtain those records on his behalf.  In June 2009, the Veteran responded that MCC had closed.  (The Board takes judicial notice that MCC was actually acquired by the Broken Hill Proprietary Company of Australia, which remains in existence.  See, e.g., Stephanie Strom, Broken Hill of Australia Agrees to Buy Magma Copper, N.Y. TIMES, Dec. 1, 1995.)  Nonetheless, in the Veteran's brief to the Court on these matters, he explicitly raised an argument that VA was obligated to attempt to obtain these records (suggesting that he believes they remain available), which was addressed by the Court.  In December 2013 (pursuant to the Board's remand issued earlier that month) VA again requested that he provide the necessary releases.  The matter was remanded by the Board in July 2014 because VA had not provided the Veteran a full year to respond, and in August 2014 VA again requested the releases.  The Veteran did not respond.  

The Board notes that the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation (e.g., by providing private medical records or release forms permitting VA to obtain such records on the Veteran's behalf) is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has repeatedly declined to provide the identified records, or to provide release forms permitting VA to obtain the records on his behalf, despite continuing to assert that they exist, the Board finds that the private treatment records, which (if existing) may have had bearing on the matter at issue, are unavailable and that VA is under no further obligation to seek them.
The AOJ arranged for VA examination in January 2014 (pursuant to the Board's December 2013 remand instructions), with addendum in December 2016.  The Board finds that the report of that examination contains sufficient clinical findings and information regarding the history and features of the disabilities (to include consideration of the pertinent lay testimony) to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record as it stands includes adequate competent evidence to decide these claims.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met. 

As additional pertinent private treatment records were sought (though ultimately unavailable due to lack of cooperation on the part of the Veteran and some treatment providers) and the necessary medical opinion evidence was obtained, the Board finds that there has been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  (The analysis below addresses the Court's remand directives.  Id.) 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice; GERD and a disability manifested by blood in the stool are not among the listed chronic diseases.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints or findings related to GERD or blood in the stool.  On April 1974 service separation physical examination, the examiner noted scars on the hands, but the Veteran's digestive system (abdomen and viscera) was normal on clinical evaluation.  In an associated report of medical history, he reported a history of sexually transmitted infection (STI), but denied having, or ever having had, frequent indigestion; stomach, liver, or intestinal trouble; piles or rectal disease; and kidney stones or blood in his urine.  In June 1974, he certified that since his April 1974 service separation physical examination, there had not been any changes in his medical condition.  

Postservice treatment records include records from various VA Medical Centers (MCs) and private healthcare providers.  The Veteran's June-July 1982 treatment records from the San Diego VAMC and December 1983 to May 1987 treatment records from the Big Spring VAMC are silent for complaints or findings related to GERD or blood in the stool.  

November 1998 to September 2001 treatment records from the St. Louis VAMC show that in April 2000, the Veteran's rectum was examined; ranitidine was prescribed; and he was advised to pursue GI consultation based on a positive stool GUAIAC test.  In June 2000, he was noted to have an active problem of blood in the stools; melena was assessed.  It was also noted that he was scheduled for a gastrointestinal appointment in July 2000; however, the next record of treatment was not until September 2000 (and was for non-gastrointestinal complaints.)

September 2003 to April 2005 treatment records from the Coatesville VAMC note the Veteran's history of GERD.  In January 2004, he reported that his bloody stools were improving with no abnormal indications in his last three stools.  It was noted that he had been referred to the Philadelphia VAMC for treatment of these symptoms and had polyps removed.  In August 2004, it was noted that the Veteran had been complaining of black stools for six years; mild GERD was diagnosed.  In January 2005, it was noted that he had had problems with constipation/hemorrhoids for six years and was not taking any medications for GERD.

January 2004 to May 2004 treatment records from the Philadelphia VAMC note that polyps were excised from the Veteran's rectum and sigmoid colon in January 2004.  A January 2004 EGD indicated gastritis, but otherwise normal findings.  He had a history of hemorrhoids with rectal burning and straining, and intermittent constipation.  

January 2004 to January 2005 treatment records from the Wilmington VAMC show that in January 2005, the Veteran was seen in the surgical clinic for excision of hemorrhoids.  He complained of practically constant bleeding with bowel movements for the past six years.  On examination, there was a mucosal lesion on his anus.  The etiology was uncertain. 

May 2006 to January 2008 private treatment records from French Creek Family Medicine show treatment for GERD and for blood in the stool.  In an August 2006 letter, Dr. M.J.V., a surgeon, reported that the Veteran had returned to his office for follow-up following hemorrhoidectomy in July 2006; he reported that the bleeding the Veteran had experienced for seven years had resolved.  The Veteran still experienced some bleeding postoperatively with bowel movement, but Dr. M.J.V. stated this was to be expected.

Private treatment records from the Veteran's chiropractors and psychiatrist are silent for complaints or findings related to GERD or blood in the stool.  (And, despite providing releases for VA to obtain such records, it is not clear from the record or the Veteran's correspondence why such records would be pertinent to the claims decided herein.)  Records from Dr. D.P. are negative for any reference regarding to nexus to service for the disabilities at issue.

At the January 2009 Travel Board hearing, the Veteran testified that during service, he had to rush his bowel movements, leading to straining, and did not have access to toilet paper.  He stated that he suffered from stomach troubles, including loss of appetite, nausea/vomiting, and blood in his stool during service, but did not seek medical treatment.  He also testified that he has experienced and been treated for such symptoms continuously since service.  He related that his exit examination was limited to a finger prick.  

On January 2014 VA examination, the examiner provided diagnoses of hemorrhoids (confirmed by 2004 colonoscopy) and GERD.  Regarding hemorrhoids, the examiner noted the Veteran's report of symptom onset (but no treatment) during service and continuing thereafter (with initial treatment several decades later.)  However, the examiner noted that the Veteran's lay testimony was medically inconsistent with-and contradicted by-his STRs, which included clinical findings of normal rectum/anus at separation, as well as lay reports denying any pertinent symptomatology, and provided a negative nexus opinion.  Regarding GERD, the examiner again noted the Veteran's report of symptom onset (but no clinical treatment) during active service and continuing thereafter, and again noted that such testimony was medically inconsistent with-and contradicted by-the STRs, which included clinical findings of normal abdomen and viscera at separation, as well as lay reports denying any pertinent symptomatology, and provided a negative nexus opinion.  The examiner additionally provided an opinion as to the likely etiology, which was incompetence of the gastroesophageal junction valve, aggravated by the Veteran's weight.  In December 2016, following receipt and review of additional private treatment records, the examiner opined that her opinion was unchanged.

It is not in dispute that the Veteran has received postservice medical treatment for GERD and a disability manifested by blood in the stool (diagnosed as hemorrhoids).  What remains to be resolved is whether such disabilities are related to his active service.
The clinical evidence of record is either negative or silent as to nexus to service.  The only evidence of a nexus is in the assertions by the Veteran that his symptoms, later diagnosed as GERD and hemorrhoids, first manifested during active service have continued since that time.

In its February 2013 Memorandum Decision, the Court concluded that the Board's prior credibility analysis was flawed because it failed to consider the Veteran's testimony regarding rushed bowel movements/straining and lack of toilet paper during active service, and that his failure to seek treatment until the disabilities were so severe as to require surgical intervention was not inconsistent with his reports of black stools and constant bleeding since the late 1990s.  

The Board acknowledges the Veteran's testimony that his symptoms had their onset during active service, continued from that point, and were later diagnosed as GERD and hemorrhoids.  However, the Board finds that such testimony is contradicted by his STRs.  Notably, despite the Veteran's contention that no examination was conducted at separation, his April 1974 separation examination report specifically documents abnormal findings unrelated to the disabilities at issue, contradicting his report that no examination was conducted.  Similarly, at separation he affirmatively reported a medical history of STI during service, but denied any symptoms pertinent to the disabilities at issue.  While the Board generally cannot determine that lay evidence lacks credibility solely because it is uncorroborated by contemporaneous medical records, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), a lack of documentation can be considered probative when context indicates that such evidence, if it existed, would have been recorded, see FED. R. EVID. 803(7); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2001) (Lance, J., concurring).

The Board has also considered the Veteran's report of pertinent private treatment records (from MCC) documenting treatment shortly after service for the conditions at issue.  Notably, the Veteran, even after informing VA (incorrectly) that MCC had closed, continued to assert in his brief to the Court that VA was nonetheless required to attempt to acquire such records.  However, despite numerous remands and requests by the AOJ that he do so, he has declined to provide the releases necessary for VA to request such records.  The Board infers from his failure to cooperate that any such records do not support his claim (or never existed). 

In summary, the Board finds that the Veteran's lay testimony (offered decades after separation from service in conjunction with his claim for VA benefits) alleging symptom onset during active service and continuing from that point is contradicted by the contemporaneous clinical and lay evidence denying such symptoms; therefore it is deemed not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  Consequently, the Board finds that such testimony is not probative evidence in support his claim.

The Board has also considered whether symptoms of later manifesting GERD/hemorrhoids may be related to the Veteran's active service.  The etiology of such disabilities is a medical question (beyond the scope of common knowledge, and incapable of resolution by lay observation).  The Veteran has not indicated that he has the necessary expertise or experience to competently opine regarding the etiology of the disabilities at issue, see 38 C.F.R. § 3.159 and Jandreau, supra, and the only competent (medical) evidence of record that addresses the matter is in the opinion offered on January 2014 VA examination, which is negative as to nexus.  

The preponderance of the (competent and credible) evidence is against the Veteran's claims of service connection for GERD and for a disability manifested by blood in the stool (diagnosed as hemorrhoids).  In such a situation, the benefit of the doubt doctrine does not apply; and the claims must be denied.


ORDER

Service connection for GERD is denied.
Service connection for a disability manifested by blood in the stool is denied.


REMAND

The Board is well aware that the matter of service connection for right foot disability has been remanded several times before (due, in part, to the Veteran's lack of cooperation.)  Nonetheless, remand is again required to ensure compliance with the intent of the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

In its December 2013 remand, the Board asked the examiner to comment on the Veteran's right heel complaints (in service) from January and February 2003.  Upon re-review of the record, the Board acknowledges that the records in question date from January and February 1973, during the Veteran's active service (and, therefore, potentially pertinent to the question of nexus).  On January 2014 VA examination, the examiner did not address this evidence.  The Board regrets this error; however, remand is required for a new examination that addresses the identified STRs (and comports with the intent inherent in the prior remand).  

As the Veteran appears to receiving ongoing treatment for his right foot disability, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim for service connection (and VA records are constructively of record), updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his right foot disability (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private foot treatment.  The AOJ should secure complete records from all providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  Once the record is determined to be complete, the AOJ should arrange for a podiatry examination of the Veteran to determine the nature and likely etiology of his current right foot disability.  The examiner should review the record (to include this remand), examine the Veteran, and provide an opinion that responds to the following:

(a) Please identify, by clinical diagnosis, each foot disability entity found.  The examiner must specifically address whether during the pendency of this claim (since September 2003) any disability relating to the Veteran's right heel complaints during service in January and February 1973 is shown.  The examiner must account for the November 2003 finding of tendonitis and the October 2008 to January 2009 complaints of right foot calcaneus area tenderness and pain.

(b) Regarding each right foot disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in or caused by) the Veteran's active duty service, to include complaints/findings noted or any injury therein?  (The examiner is advised that a lack of documented treatment for any current right foot disability during active service is not necessarily fatal to the Veteran's claim, and is asked to opine whether any reported injury in service was of such nature and severity that it would have been documented.)

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


